In a
proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the Village of Lawrence, dated September 29, 2004, which, after a hearing, conditionally granted Irving Schlussel’s petition to subdivide an existing lot into two separate parcels, the petitioners appeal from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered May 11, 2005, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, the determination of the respondent Planning Board of the Village of Lawrence was not made in violation of lawful procedure (see Village of Lawrence Code §§ 182-3, 182-7[A]; § 182-28), did not constitute an abuse of discretion, and was neither arbitrary nor capricious (see CPLR 7803 [3]; Matter of Jamil v Village of Scarsdale Planning Bd., 24 AD3d 552, 554 [2005]).
The petitioners’ remaining contentions are either not properly before this Court (see Matter of Myles v Doar, 24 AD3d 677, 678 [2005]; Matter of Mealie v Board of Zoning Appeals of Town of Brookhaven, 14 AD3d 703 [2005]) or without merit. Schmidt, J.P., Crane, Skelos and Fisher, JJ., concur.